DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in the application, all of which are ready for examination by the examiner.

Double Patenting Rejection
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
eTerminal Disclaimer
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of copending Application No. 17/304693.  Although the conflicting claims are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the copending Application No. 17/304693.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer signed and filed by an attorney or agent of record to overcome the obviousness-type double patenting rejection.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach or suggest individually or in combination that “a blockchain-supported network slice orchestration of one or more network slices managed by a slice coin orchestrator, each network slice being an instantiated logical network, is defined by a smart contract deployed on a blockchain network, and comprises: a set of network slice functions performed by CNF applications of the application service mesh network; and resources from the computing resources operable to execute the set of network slice functions; and wherein the slice coin orchestrator is operable to transact smart contracts transferring tokens that are configured to be exchangeable for instantiation of a network slice, defined as a plurality of slice coins, on the blockchain network, each slice coin of the plurality of slice coins being configured to regulate at least one of access to and use by the one or more network slices to at least one of the computing resources and the CNF applications of the application service mesh network” as set forth in claims 1-20. 
Claims 1-20 are allowed because of the combination of other limitations in the claims and the limitations listed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   U.S. Patent Documents:  
US 20180362405 A1	Tsujii; Yoshinobu et al.
US 20190289019 A1	   THEKADATH; Ajith et al.
US 20180069798 A1        BACIK; Max et al.
US 20170345011 A1	Salami; Patrick S. et al.
US 20170132630 A1	      Castinado; Joseph B. et al.
US 20190065685 A1	    Pickover; Clifford A. et al.
US 20180323979 A1        Ahn; Jae-Wook et al.
US 20180316716 A1	    Kozloski; James R. et al.
US 20180315145 A1         DARNELL; Shelby Solomon et al.
US 20180197173 A1	  Durvasula; Sastry et al.
US 20180096752 A1        Ovalle; Gregory
US 10832247 B2	  Durvasula; Sastry et al.
US20170046689 A1         Lohe; Timothy et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K CHAU whose telephone number is (571)270-1754.  The examiner can normally be reached on M-F 7:30am - 4:00pm PTPT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG K CHAU/Primary Examiner, Art Unit 2153